Form 10-QSB SECURITIES AND EXCHANGE COMMISSION Washington, D.C. [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No. 33-19961 Diamond I, Inc. (Exact Name of Small Business Issuer as Specified in its Charter) DELAWARE 01-0623010 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 8733 Siegen Lane, Suite 309, Baton Rouge, LA 70810 (Address of Principal Executive Offices, including Zip Code) (225) 341-4004 (Issuer’s telephone number, including area code) Indicate by check mark whether Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that Registrant is required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [ X ] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: Class Outstanding as of 8-13-07 Common Stock, $.001 par value 323,516,707 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Diamond I, Inc. Page Balance Sheet as of June 30, 2007 (unaudited), and December 31, 2006 3 Statement of Revenues and Expenses for the Three Months and Six Months Ended June 30, 2007 and 2006, and Period from June 17, 2003 (Inception), Through June 30, 2007 (unaudited) 4 Statement of Stockholders’ Equity for the Six Months Ended June 30, 2007 (unaudited) 5 Statement of Cash Flows for the Six Months Ended June 30, 2007 and 2006, and Period from June 17, 2003 (Inception), Through June 30, 2006 (unaudited) 7 Notes to Consolidated Financial Statements 9 DIAMOND I, INC. (a development stage company) CONSOLIDATED BALANCE SHEETS June 30, 2007, and December 31, 2006 6/30/07 (unaudited) 12/31/06 ASSETS Current assets: Cash $2,910 $ 35 Total current assets 2,910 35 Equipment, net of accumulated depreciation of $100,749 and $92,870 1,366 9,245 Intangible assets - Pending patent, net of accumulated amortization of $165,231 and $94,479 695,902 766,654 Total Assets $700,178 $775,934 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $1,500 $1,500 Accrued expenses 106,932 336,586 Short-term account payable - third party 30,400 Short-term note payable - related party 41,640 41,640 Accrued interest - shareholders 5,071 Dividend payable on preferred stock 97,500 82,500 Total current liabilities 283,043 462,226 Stockholders’ equity (deficit): Preferred stock, $.001 par value, 50,000,000 shares authorized, 500,000 Series A shares issued and outstanding 500 500 Common stock, $.001 par value; 700,000,000 shares authorized, 323,516,707 and 288,513,756 shares issued and outstanding 323,517 288,514 Subscription receivable (128,000) (128,000) Additional paid-in capital 29,773,558 29,219,021 Deficit accumulated during the development stage (29,552,440) (29,066,327) Total stockholders' equity 417,135 313,708 Total liabilities and stockholders’ equity $700,178 $775,934 The accompanying notes are an integral part of these statements. DIAMOND I, INC. (a development stage company) STATEMENTS OF REVENUES AND EXPENSES For the Three Months and Six Months Ended June 30, 2007 and 2006, and the Period from June 17, 2003 (Inception), Through June 30, 2007 (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Inception through 6/30/2007 Revenues $ 10,784 Internet access costs (32,850) Gross profit (loss) (22,066) OPERATING EXPENSES Professional and consulting fees 47,100 57,379 249,200 223,011 4,011,288 Compensation expense 79,200 441,155 157,200 729,730 5,032,776 Depreciation and amortization 35,156 12,583 78,631 17,162 265,981 Impairment loss 16,808,527 General and administrative (excluding professional and consulting fees, compensation expense, depreciation and impairment loss) 32 24,708 245 28,898 3,384,873 Total Operating Expenses 161,488 535,825 485,276 998,801 29,503,445 LOSS FROM OPERATIONS (161,488) (535,825) (485,276) (998,801) (29,525,511) OTHER INCOME (EXPENSE) (823) (837) (2,566) (26,929) NET LOSS $(161,488) $(536,648) $(486,113) $(1,001,367) $(29,552,440) Deemed Dividend on Preferred stock (165,442) Cumulative Preferred Dividends (7,500) (7,500) (15,000) (15,000) (97,500) Net Loss Charged to Common Shareholders $(168,988) $(544,148) $(501,113) $(1,016,367) $(29,815,382) Net Loss Applicable to Common Shareholders Basic and diluted $(0.00) $(0.00) $(0.00) $(0.00) Weighted average number of shares outstanding Basic and diluted 316,153,416 241,363,099 303,027,808 237,014,445 The accompanying notes are an integral part of these statements. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) For the Six Months Ended June 30, 2007 (unaudited) Preferred Stock Common Stock Shares Amount Shares Amount Additional Paid-in Capital Subscription Receivable Deficit Accumulated During the Development Stage Total Balance, December 31, 2006 500,000 $500 288,513,756 $288,514 $29,219,021 $(128,000) $(29,066,327) $313,708 Stock issued for services: February 2007 2,040,000 2,040 35,658 37,698 March 2007 7,600,000 7,600 163,400 171,000 Contribution to capital from shareholder 2,220 2,220 Contribution to capital from contract party 25,200 25,200 Dividend payable on preferred stock (7,500) (7,500) Net loss (324,625) (324,625) Balance, March 31, 2007 500,000 500 298,153,756 $298,154 $29,437,999 $(128,000) $(29,390,952) $217,701 Stock issued for services: May 2007 8,000,000 8,000 32,000 40,000 Stock issued for salary 16,162,951 16,163 323,259 339,422 Stock issued for bonuses 200,000 200 4,000 4,200 Contribution to capital from contract party 5,200 5,200 Conversion of contribution to capital from contract party to loan proceeds (30,400) (30,400) Stock issued for cash 1,000,000 1,000 9,000 10,000 Dividend payable on preferred stock (7,500) (7,500) Net loss (161,488) (161,488) Balance, June 30, 2007 500,000 $500 323,516,707 $323,517 $29,773,558 $(128,000) $(29,552,440) $417,135 The accompanying notes are an integral part of these statements. DIAMOND I, INC. (a development stage company) STATEMENTS OF CASH FLOWS For the Six Months Ended June 30 2007 and 2006, and the Period from June 17, 2003 (Inception), Through June 30, 2007 (unaudited) Six Months Ended June 30, 2007 2006 Inception through 6/30/2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(486,113) $(1,001,367) $(29,552,440) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization 78,631 17,162 265,981 Stock issued for services and bonuses 252,898 315,043 7,807,176 Impairment loss and write-down of assets 16,808,527 Warrant expense 103,730 2,200,389 Donated capital, officers’ salaries 279,808 Loss on debt extinguishment 23,000 Changes in assets and liabilities: Stock payable 291,000 Accrued expenses 114,839 174,911 451,425 Accounts payable 30,400 (768) 31,900 CASH FLOWS USED IN OPERATING ACTIVITIES (9,345) (100,289) (1,684,234) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment (102,116) CASH FLOWS USED IN INVESTING ACTIVITIES (102,116) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of related party advances (4,000) (59,000) Proceeds from related party advances 9,740 100,640 Sale of preferred stock and warrants 500,000 Proceeds from exercise of warrants 83,400 742,400 Shareholder contributions to capital 2,220 2,220 Proceeds from short-term debt 25,000 Subscription receivable Sale of common stock, net 10,000 18,000 478,000 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES 12,220 107,140 $1,789,260 NET CHANGE IN CASH 2,875 6,851 2,910 Cash, beginning of period 35 Cash, end of period $2,910 $6,851 $2,910 Supplemental information: Income taxes paid $ $ $ Interest paid $ $ $6,600 Non-cash Investing and Financing Activities: Cumulative dividends on preferred stock $15,000 $15,000 $90,000 Stock issued in acquisition $ $ $16,687,627 Stock issued for wi-fi hotspots $ $ $120,900 Warrants issued for patent $ $485,133 $485,133 Stock issued for software $ $376,000 $376,000 Stock issued for payment of note payable $ $ $25,000 The accompanying notes are an integral part of these statements. DIAMOND I, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (unaudited) Note 1 Basis of Presentation The consolidated balance sheet as of June 30, 2007, the statement of revenues and expenses and the statement of cash flows for the three months and six months ended June 30, 2007 and 2006, and the period from inception (June 17, 2003) through June 30, 2007, have been prepared by Diamond I, Inc. (together with its subsidiaries, “Diamond I”) without audit. In the opinion of management, all adjustments necessary to present fairly the financial position, results of operations and cash flows of Diamond I at June 30, 2007, and for all other periods presented, have been made. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Certain information and disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted in accordance with the Securities and Exchange Commission’s rules for interim reporting. Accordingly, these financial statements should be read in conjunction with the financial statements and accompanying notes thereto in Diamond I’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006. Note 2 Going Concern Diamond I has incurred losses totaling $29,552,440 through June 30, 2007, and had limited working capital at June 30, 2007. Because of these conditions, Diamond I will require additional working capital to continue operations and develop the business. Diamond I intends to raise additional working capital either through private placements, public offerings and/or bank financing. There are no assurances that Diamond I will be able to achieve a level of revenues adequate to generate sufficient cash flow from operations or obtain additional financing through private placements, public offerings and/or bank financing necessary to support Diamond I’s working capital requirements. To the extent that funds generated from any private placements, public offerings and/or bank financing are insufficient, Diamond I will have to raise additional working capital. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to Diamond I. If adequate working capital is not available Diamond I may not continue its operations or execute its business plan. These conditions raise substantial doubt about Diamond I's ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might be necessary should Diamond I be unable to continue as a going concern. Note 3 Intangible Assets In March 2006, Diamond I purchased pending patent rights from Larson Tech Ventures, LLC and Larry Shultz related to: 1. Methods and apparatus for pari-mutuel, sports book and electronic casino gaming using speech recognition and concomitant video. 2. Biometrically-secured portable wireless entertainment, shopping and gaming system. As consideration, Diamond I issued 6,500,000 warrants to purchase common stock exercisable at $0.35 per share and expiring March 31, 2011. The fair value of these warrants was calculated using the Black-Scholes Model and used as the value of the patent at $485,133. The model was based on a term of five years, a volatility rate of 236.74% and a discount rate of 4.83%. In May 2006, Diamond I acquired all of the capital stock of Touchdev Limited for 8,000,000 shares of Diamond I common stock. Diamond I analyzed the accounting treatment of this transaction under SFAS 141, “Business Combinations and EITF 98-3, “Determining Whether Nonmonetary Transaction Involves Receipt of Productive Assets or of a Business”. This transaction was accounted for as an asset purchase and not a business combination based on Touchdev Limited’s never having engaged in active business operations. The only material asset held by Touchdev Limited at the date of the agreement was proprietary software and the copyrights, documentation and internet domains related to this software. The software was recorded at $376,000, which was estimated to be equal to the fair value of the stock issued to the original shareholders of Touchdev Limited based on the market price at the date of the agreement and will be amortized over 3 years. Note 4 Capital Stock Stock for Services, Salary and Bonuses During the first six months of 2007, Diamond I issued a total of 17,640,000 shares of common stock to third-party consultants for services, resulting in $248,698 in non-cash compensation expense included in professional and legal expenses and consulting fees in the accompanying statement of revenues and expenses. During the first six months of 2006, Diamond I issued a total of 5,213,724 shares of common stock to third-party consultants for services, resulting in $164,403 in non-cash compensation expense included in professional and legal expenses and consulting fees in the accompanying statement of revenues and expenses. During the first six months of 2007, Diamond I issued a total of 16,162,951 shares of common stock in payment of $339,422 in accrued and unpaid salaries of two of its officers and a total of 200,000 shares of common stock valued at $4,200 as bonuses to certain of its directors During the first six months of 2006, Diamond I issued, as bonuses to certain of its officers and directors, a total of 5,100,000 shares of common stock, valued at $150,640. Diamond I measured the transactions at the respective dates of issuance at the then-quoted market price. There are no performance commitments or penalties for non-performance, therefore Diamond I recorded the expense at the date of issuance. Sale of Common Stock In May 2007, Diamond I sold 1,000,000 shares of its common stock to an unrelated third party for $10,000 in cash. Note 5 Agreement with NewMarket Technology, Inc. In March 2007, Diamond I entered into a securities purchase agreement (the “Purchase Agreement”) with Diamond I Technologies, Inc., a Nevada corporation wholly owned by Diamond I, NewMarket Technology, Inc., a Nevada corporation (“NMKT”), and NewMarket Technology Acquisition Subsidiary, a Nevada corporation, pursuant to which NewMarket Technology Acquisition Subsidiary was to purchase 2,000,000 shares of a new series of Diamond I’s preferred stock, to be designated “Series B”. The closing under the Purchase Agreement was to occur on or before June 7, 2007. Following an extensive period of good faith negotiations between Diamond I and NMKT, the following conditions remained unresolved: - the terms relating to an investment commitment for an additional $750,000 for Diamond I’s gaming subsidiary, Diamond I Technologies, Inc.; and - the terms relating to an investment commitment for an additional $1,000,000 for Diamond I’s revived WIFI division. Because the closing under the Purchase Agreement did not occur on or prior to June 7, 2007, the Purchase Agreement expired. Due to the expiration of the Purchase Agreement, the $25,200 in cash received by Diamond I from NMKT under the Purchase Agreement previously accounted for as a contribution to capital by a contract party has been reclassified as a short-term account payable - third party in the accompanying financial statements. FORWARD-LOOKING STATEMENTS This report by Diamond I, Inc. contains forward-looking statements. These are statements regarding financial and operating performance and results and other statements that are not historical facts. The words "expect", "project", "estimate", "believe", "anticipate", "intend", "plan", "forecast" and similar expressions are intended to identify forward-looking statements. Certain important risks could cause results to differ materially from those anticipated by some of the forward-looking statements. Some, but not all, of the important risks that could cause actual results to differ materially from those suggested by the forward-looking statements include, among other things: - Events that deprive us of the services of our president and largest shareholder, David Loflin; - Whether or not we can successfully establish a market for our wireless gaming products; - Whether we are able to obtain adequate capital with which to pursue our full business plan; and - Other uncertainties, all of which are difficult to predict and many of which are beyond our control. We do not intend to update forward-looking statements. Item 2. Plan of Operations. In March 2007, Diamond I entered into a securities purchase agreement (the “Purchase Agreement”) with Diamond I Technologies, Inc., a Nevada corporation wholly owned by Diamond I, NewMarket Technology, Inc., a Nevada corporation (“NMKT”), and NewMarket Technology Acquisition Subsidiary, a Nevada corporation, pursuant to which NewMarket Technology Acquisition Subsidiary was to purchase 2,000,000 shares of a new series of Diamond I’s preferred stock, to be designated “Series B”. The closing under the Purchase Agreement was to occur on or before June 7, 2007. Following an extensive period of good faith negotiations between Diamond I and NMKT, the following conditions remained unresolved: - the terms relating to an investment commitment for an additional $750,000 for Diamond I’s gaming subsidiary, Diamond I Technologies, Inc.; and - the terms relating to an investment commitment for an additional $1,000,000 for Diamond I’s revived WIFI division. Because the closing under the Purchase Agreement did not occur on or prior to June 7, 2007, the Purchase Agreement expired. Our Company Now Due to an increasing number of inquiries regarding our company’s previous Wi-Fi (wireless fidelity) Internet access business, during the fourth quarter of 2006, our management determined to reinstate this previously dormant segment of our company. Following this determination, we began discussions with a third party, which eventually led to our entering into an agreement with that company, which agreement expired by its terms on June 7, 2007. We have begun the final stages of the development of our GS2(TM) wireless hand-held gaming unit and the WifiCasino(TM) wireless gaming system. Our business activities remain focused on these activities. It is expected that our company will not begin its full-scale efforts with respect to our Wi-Fi Internet access business, unless and until we obtain necessary funding, of which there is no assurance. Business Development Wireless Gaming. We have not generated any revenues from this line of business since acquiring DiTech. The development of our business has been significantly impaired by our lack of adequate capital. However, we have been able to begin the final stages of our product development activities. We expect that our product development will be greatly enhanced by our relationship with Quest Entertainment, a Houston, Texas-based provider of superior-quality, fast-playing, innovative gaming devices. We recently executed a development agreement with Quest, whereby our companies have joined forces to bring our WifiCasino (and the GS2) to the gaming industry. Our business prospects in the State of Nevada were greatly enhanced in March 2006, with the adoption of final regulations implementing Nevada Law AB471, which authorizes the use of mobile communication devices, such as our WifiCasino GS wireless gaming system, for gaming in public areas in Nevada casinos. In furtherance of our plan to develop the business potential of our WifiCasino GS products, we have, to the extent permitted by our capital position, taken the following actions: - completed final design and three-dimensional model of the first generation of our WifiCasino GS that embodies our finger-print security technology; - begun preparation of the application for a license from the Nevada Gaming Commission with respect our WifiCasino GS; - signed a letter of intent with The Palms Resort and Casino, a premier Las Vegas property, wherein The Palms has agreed to continue to develop our working relationship relating to our WifiCasino GS wireless gaming system; - signed a development agreement with Quest Entertainment (as described above); - pursued numerous potential opportunities to install and operate one of our WifiCasino GS systems on a cruise ship; - pursued numerous potential opportunities with the owners of certain horse racing facilities, with respect to our installing and operating one of our WifiCasino GS systems on such a facility; and - acquired Touchdev Limited, a developer of an array of internally-derived and copyrighted gaming software products, with wireless PDA and cellular-phone-based capabilities. Touchdev has created 12 different games, including Texas Hold’em Poker. In March 2006, we acquired the rights to pending patents relating to voice-recognition, or “voice-print” security technology. Our board of directors, with the recommendation of management, determined to acquire these patent rights, due to its belief that the security provided by our “voice-print” technology, when coupled with our patent-pending finger-print security technology, would be a significant point in our favor, as we solicit venues. We will be able to assure venues (and the local government) that those who cannot game legally will not be able to do so. We believe our acquisition of Touchdev and its proprietary software products will allow us to further enhance our WifiCasino GS products. We believe that these features will provide a competitive advantage, when we begin our full-scale WifiCasino GS as we implement our marketing strategy. Our marketing plan in Nevada revolves around establishing a greater physical presence of our personnel, who are to conduct our marketing activities on a face-to-face basis with the owners of target venues, i.e., casinos. The success of our WifiCasino GS marketing efforts in Nevada will, like other gaming sales efforts, be largely dependent on our ability to establish positive personal relationships with appropriate decision-makers. Our management believes that it has already established a positive relationship with a number of such persons. To accomplish any of our business plan, we must obtain substantial capital. Without capital, we will not be successful in doing so. Also, we cannot make any assurance that we will be able to achieve a level of revenues adequate to generate sufficient cash flow from operations or obtain additional financing through private placements, public offerings and/or bank financing necessary to support our working capital requirements. Wi-Fi Internet Access. Only if we are able to obtain necessary capital will we be able to re-establish our Wi-Fi Internet access services business. We cannot assure you that we will ever obtain the necessary capital for this part of our business. Critical Accounting Policies There were no material changes to our critical accounting policies during the period ended June 30, 2007. Results of Operations During the six months ended June 30 2007 and 2006, we had no revenues from operations and we do not expect to generate any revenues from our operations for the remainder of 2007, unless we are able to obtain the capital needed to accelerate our wireless gaming business. Liquidity and Capital Resources We have incurred losses from inception of $29,552,440 and we have lacked adequate capital with which to accomplish our business objectives. At June 30, 2007, we had a working capital deficit of $280,133. Under the terminated agreement with a third party, we obtained $30,400 in cash with which we paid certain operating expenses and product development costs. This amount has been accounted for as a short-term account payable in the accompanying financial statements. Our Capital Needs. Our current level of operations can be maintained for the next twelve months. We anticipate our capital needs will be met through the exercise of options and issuance of shares for services. However, to begin the aggressive pursuit of our wireless gaming business objectives, we will require approximately $2 million. Capital Expenditures During the six months ended June 30, 2007, we made no capital expenditure. During the 2006 period, we purchased $458,133 in patents and equipment. We currently have limited capital with which to make any significant capital expenditures. Without additional capital, we intend to make no capital expenditures. Item 3. Controls and Procedures. Our Chief Executive Officer and Acting Chief Financial Officer has reviewed and evaluated the effectiveness of our disclosure controls and procedures (as defined in the Securities Exchange Act of 1934 Rules 240.13a-14(c) and 15d-14(c)) as of the end of the period covered by this report and has concluded that such disclosure controls and procedures are not effective in timely alerting him and other members of management to material information about our company required to be disclosed by us in our periodic reports that we file or submit under the Securities Exchange Act of 1934. The deficiencies in our disclosure controls and procedures are a result of our lack of accounting personnel, due to our limited financial resources. We are seeking additional financing that would allow us to obtain the necessary resources to execute our business plan, including personnel and other resources to improve our disclosure controls and procedures. There have not been any significant changes in our internal controls over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934) during the fiscal quarter to which this report relates that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings. We are not currently involved in any legal proceeding. Item 2. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. During the three months ended June 30, 2007, we issued restricted securities as follows: 1. (a) Securities Sold. In April 2007, a total of 16,162,951 shares of our common stock were issued. (b) Underwriter or Other Purchasers. Such shares of common stock were issued to David Loflin (9,735,904 shares) and Waddell D. Loflin (6,427,047 shares). (c) Consideration. Such shares of common stock were issued in payment of accrued salary in the aggregate amount of $339,422. (d) Exemption from Registration Claimed. These securities are exempt from registration under the Securities Act of 1933, as amended, pursuant to the provisions of Section 4(2) thereof and Rule 506 thereunder, as a transaction not involving a public offering. These purchasers were sophisticated investors capable of evaluating an investment in our company. 2. (a) Securities Sold. In April 2007, a total of 200,000 shares of our common stock were issued. (b) Underwriter or Other Purchasers. Such shares of common stock were issued to Gregory A. Bonner (100,000 shares) and Ira R. Witkin (100,000 shares). (c) Consideration. Such shares of common stock were issued as bonuses and were valued at $4,200, in the aggregate. (d) Exemption from Registration Claimed. These securities are exempt from registration under the Securities Act of 1933, as amended, pursuant to the provisions of Section 4(2) thereof and Rule 506 thereunder, as a transaction not involving a public offering. These purchasers were sophisticated investors capable of evaluating an investment in our company. 3. (a) Securities Sold. In May 2007, 1,000,000 shares of our common stock were issued. (b) Underwriter or Other Purchasers. Such shares of common stock were issued to Paul Goldman. (c) Consideration. Such shares of common stock were issued in consideration of $10,000 in cash. (d) Exemption from Registration Claimed. These securities are exempt from registration under the Securities Act of 1933, as amended, pursuant to the provisions of Section 4(2) thereof and Rule 506 thereunder, as a transaction not involving a public offering. These purchasers were sophisticated investors capable of evaluating an investment in our company. Item 3. Defaults upon Senior Securities. None. Item 4. Submission of Matters to a Vote of Security Holders. None. Item 5. Other Information. None. Item 6. Exhibits and Reports on Form 8-K. (a) Exhibits Exhibit No. Description 31.1 Certification of Chief Executive Officer required by Rule 13a-14(a) or Rule 15d-14(b) 31.2 Certification of Chief Accounting Officer required by Rule 13a-14(a) or Rule 15d-14(b) 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350 32.2 Certification of Chief Accounting Officer Pursuant to 18 U.S.C. Section 1350 (b) Reports on Form 8-K During the three months ended June 30, 2007, we filed two Current Reports on Form 8-K, as follows: - Date of event: April 30, 2007, as amended, wherein we reported information pursuant to Item 4.01 - Change in Registrant's Certifying Accountant; and - Date of event: June 7, 2007, as amended, wherein we reported information pursuant to Item 1.02 - Termination of a Material Definitive Agreement. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 20, 2007 DIAMOND I, INC. By: /s/ DAVID LOFLIN David Loflin, President and Acting Chief Financial Officer [Principal Accounting Officer]
